     Case 2:94-cr-00294-WBS-CKD Document 545 Filed 10/02/20 Page 1 of 2

 1
     JOHN BALAZS, Bar No. 157287
 2   Attorney at Law
     916 2nd Street, Suite F
 3
     Sacramento, CA 95814
 4   Telephone: (916) 447-9299
     Fax: (916) 557-1118
 5
     john@balazslaw.com
 6
     Attorney for Defendant
 7
     RICHARD GALICIA
 8

 9

10

11
                            UNITED STATES DISTRICT COURT

12
                          EASTERN DISTRICT OF CALIFORNIA

13

14   UNITED STATES OF AMERICA,                 No. 2:94-CR-0294-WBS
15                   Plaintiff,               ORDER TO SEAL
                                              DOCUMENTS
16
           v.
17
     RICHARD GALICIA,
18
                     Defendant.
19

20
21
           Upon application of the defendant Richard Galicia, through counsel, there
22
     being no objection and good cause being shown as set forth in defendant’s notice of
23
     request to seal and request to seal,
24
           IT IS HEREBY ORDERED that Exhibit F to defendant’s September 29,
25
     2020 motion to reduce sentence at docket 542 shall be SEALED until ordered
26
     unsealed by the Court.
27
     ///
28
     Case 2:94-cr-00294-WBS-CKD Document 545 Filed 10/02/20 Page 2 of 2

           Dated: October 1, 2020
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
